Case 14-10649-KCF       Doc 241    Filed 03/27/20 Entered 03/27/20 13:51:39          Desc Main
                                  Document      Page 1 of 3


                               United States Bankruptcy Court
                                    District of New Jersey
                              Clarkson S. Fisher Federal Building
                                   United States Courthouse
                                     402 East State Street
                                  Trenton, New Jersey 08608

 Hon. Kathryn C. Ferguson                                                       (609) 858-9351
 Chief Bankruptcy Judge


                                     LETTER DECISION

                                            March 27, 2020


 Scott S. Rever, Esquire
 Wasserman, Jurista & Stolz
 110 Allen Road, Suite 304
 Basking Ridge, NJ 07920

 Anthony Sodono, III, Esquire
 McManimon, Scotland & Baumann, LLC
 75 Livingston Avenue
 Roseland, NJ 07068

 Robert J. Hantman, Esquire
 Hantman & Associates
 1120 6th Avenue
 New York, NY 10036

                      Re:     Charles C. Tawil – Case No. 14-10649

                              Application for Compensation for Wasserman, Jurista & Stolz,
                              Trustee's Attorney (Document #211)
                              Hearing Date: January 30, 2020

 Dear Counsel:

    Wasserman, Jurista & Stolz, P.C. represented Thomas J. Orr, Esq., the Chapter 7 trustee in
 this case. The Wasserman firm submitted a Final Fee Application seeking fees of $18,057.50 and
 expenses of $268.90. The request covers the time period from March 15, 2019 through
 December 17, 2019. The court had previously approved interim fees to Wasserman firm of
 $178,460 and expenses of $983.63. The bulk of the fees for this time period were incurred
 defending two separate appeals by the debtor and responding to the debtor’s objection to the
 trustee’s Final Report. The debtor objected to the trustee’s fee request. The court took oral
 argument on the objection and reserved decision.
Case 14-10649-KCF          Doc 241      Filed 03/27/20 Entered 03/27/20 13:51:39                 Desc Main
                                       Document      Page 2 of 3



    The objection to the fee application is comprised of a letter filed by Robert Hantman, Esq.,
 who states that he is co-counsel to the debtor, but who has not appeared on behalf of the debtor at
 any time during the six years this case has been pending. As a result, the facts recited in the
 objection cannot be based on Mr. Hantman’s personal knowledge and are not supported by a
 certification of someone with personal knowledge as required by this court’s local rules. 1
 Nonetheless, this court has an independent obligation to review fee requests and determine their
 reasonableness. In that vein, the court will consider the objection as part of its review of the fee
 application. 2

     The Wasserman firm seeks compensation under § 330(a)(1), which provides that a
 bankruptcy court “may award ... reasonable compensation for actual, necessary services rendered
 by” professionals hired under § 327(a). 3 The Third Circuit has stated that “the most useful
 starting point for determining the amount of a reasonable fee is the number of hours reasonably
 expended on the litigation multiplied by a reasonable hourly rate.” 4 The court should exclude
 hours that it finds are not reasonably expended: “Hours are not reasonably expended if they are
 excessive, redundant, or otherwise unnecessary.” 5 Once the court determines the reasonable
 hourly rate, it multiplies the rate by the reasonable hours expended to obtain the “lodestar.” The
 lodestar is presumed to be the reasonable hourly rate. 6 Calculation of the lodestar involves a two-
 step process. First, the court must determine the reasonable number of hours expended multiplied
 by the appropriate billing rate. Second, once the appropriate lodestar amount is established, the
 court must determine whether an enhancement or reduction of the fee is warranted. In reviewing
 this fee application, the court is cognizant that as the applicant the Wasserman firm bears the
 burden of proof for its claim for compensation. 7

     There are two overarching narratives running through the objection. The first is that the fees
 are unreasonable because they are more than twice what was paid to creditors. That is an
 inappropriate metric by which to judge the trustee’s fees. The more meaningful metric is that
 creditors who filed a proof of claim will be paid 100% of their claims. The debtor’s argument
 also gives short shrift to the fact that in addition to payment of creditors who filed proofs of
 claim, the debtor obtained a discharge of the over $2 million in secured and unsecured debt listed
 in the schedules. More to the point, that argument ignores the debtor’s role in making the
 trustee’s legal fees what they are by interposing numerous unfounded objections and appealing,
 unsuccessfully, nearly every decision of this court.



 1
   See, D.N.J. LBR 7007-1
 2
   In re Busy Beaver Bldg. Centers, Inc., 19 F.3d 833, 841 (3d Cir. 1994) (“Beyond possessing the power,
 we think the bankruptcy court has a duty to review fee applications, notwithstanding the absence of
 objections by the United States trustee (“UST”), creditors, or any other interested party, a duty which the
 Code does not expressly lay out but which we believe derives from the court's inherent obligation to
 monitor the debtor's estate and to serve the public interest.”)
 3
   See generally, Baker Botts L.L.P. v. ASARCO LLC, -- U.S. --, 135 S. Ct. 2158 (2015)
 4
   Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990)
 5
    Id.
 6
   Id.; See also, In re Busy Beaver Bldg. Ctrs., Inc., 19 F.3d 833 (3d Cir. 1994)
 7
   Zolfo, Cooper & Co. v. Sunbeam–Oster Co., Inc., 50 F.3d 253, 260 (3d Cir. 1995)


                                                      2
Case 14-10649-KCF         Doc 241    Filed 03/27/20 Entered 03/27/20 13:51:39              Desc Main
                                    Document      Page 3 of 3



     The second narrative is that the trustee was merely riding debtor’s counsel’s coattails. That
 argument can be rejected out of hand. First, the objectives of the trustee and the debtor are not
 coextensive. The trustee is tasked with gathering the assets of the estate and liquidating them for
 the benefit of the unsecured creditors. By contrast, the actions of debtor’s counsel were
 undertaken solely for the benefit of the debtor. When the trustee was not serving the debtor’s
 personal interests the debtor loudly proclaimed that the trustee had double crossed him. It
 became clear during the case that the debtor did not file for bankruptcy out of a desire to repay
 his creditors, but rather because he thought it would give him an advantage in his ongoing
 dispute with his brother. The objection to the trustee’s fees puts it right on the table: “By teaming
 with a representative of the United States Department of Justice, i.e., the Chapter 7 Trustee,
 Charles believed it would compel Habib to be more forthright.” 8 The trustee appropriately
 determined that once he had enough assets to pay creditors in full, the long-standing family
 squabble over the trusts should return to the state court. Throughout the objection, the debtor
 tries to take credit for the settlement with the trustee and funds being paid into the estate. That
 position conveniently ignores the fact that the debtor, in the hopes of depriving the estate of any
 money to pay creditors, filed a motion seeking a determination that the two multi-million dollar
 trusts he was a beneficiary of were valid spendthrift trusts and thus not property of the
 bankruptcy estate. It strains credulity to accept the debtor’s position that he settled that motion
 “out of generosity,” far more plausible is that he settled with the trustee because he was unsure
 he would prevail on his spendthrift trust argument.

    On a granular level, the debtor’s objection places check marks on the debtor’s three fee
 applications [Exhibits A, B and C] to indicate questionable entries. The objection does not
 specify which of the five possible categories of objection the check marks apply to. The
 objection requests a 50% reduction in not just the most recent fees but all the fees in the case
 based on the Wasserman firm’s alleged failure to describe its fees and the overall
 unreasonableness of its fee request.

    Overall, the court finds that the objection is not well-taken and it will be overruled. The court
 does not find grounds to reduce the current amount of fees and expenses requested nor does it
 find a basis to reduce any of the previously approved interim fees and expenses. The court will
 enter the order that was submitted.


                                                       /s/ Kathryn C. Ferguson
                                                       KATHRYN C. FERGUSON
                                                       US Bankruptcy Judge




 8
     Objection at 7
                                                   3
